***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   VICTOR DIAZ v. CITY OF BRIDGEPORT ET AL.
                   (AC 44104)
                    Prescott, Suarez and Vertefeuille, Js.

                                  Syllabus

The defendant employer and its insurer appealed from the decision of the
    Compensation Review Board affirming the Workers’ Compensation
    Commissioner’s decision to grant the plaintiff’s request to commute into
    a lump sum certain disability payments. The defendant had employed
    the plaintiff as a member of its municipal police department. While
    employed by the defendant, the plaintiff was diagnosed with hyperten-
    sion. Subsequently, the commissioner found that the plaintiff’s hyperten-
    sion was a significant, contributing factor in the development of his
    coronary artery disease and, accordingly, that such disease was compen-
    sable under the Workers’ Compensation Act (§ 31-275 et seq.). The
    plaintiff was later diagnosed with chronic kidney disease caused by his
    hypertension and, in a supplemental finding and award, was awarded 245
    weeks of permanent partial impairment disability benefits. The plaintiff
    thereafter requested that the final 123 weeks of the award period be
    commuted into a lump sum. After a hearing, the commissioner concluded
    that the plaintiff had shown good cause for a commutation of his award
    pursuant to statute (§ 31-302), and, accordingly, granted the plaintiff’s
    request for a commutation of the benefits due to him for weeks 123
    through 245 of his award. The defendant appealed to the board, claiming,
    inter alia, that the commissioner improperly applied § 31-302 by ordering
    a commutation of the back end of the award without also awarding the
    defendant a moratorium of payment of benefits for the front end of the
    award. The board affirmed the order of the commissioner, and this
    appeal followed. Held:
1. The defendant could not prevail on its claim that the board improperly
    affirmed the commissioner’s order granting the plaintiff’s request for a
    commutation of the partial disability payments due to him for weeks
    123 through 245 of his award, without instituting a moratorium against
    payment of the benefits due for the first 122 weeks of his award: although
    the defendant argued that a lump-sum payment pursuant to a commuta-
    tion order should be included in determining whether a payment exceeds
    the maximum weekly compensation under the applicable statute (§ 31-
    309) for workers’ compensation benefits, this interpretation was incon-
    sistent with the purpose of the commutation statute and, without refer-
    ence to the lump-sum payment pursuant to the commutation, the plain-
    tiff’s award did not exceed the maximum weekly compensation under
    § 31-309.
2. The defendant’s claim that the board erred in not concluding that the
    commissioner’s commutation order violated the cap on heart and hyper-
    tension benefits pursuant to statute (§ 7-433b) was unavailing: although
    the statutory cap applied in the present case because the plaintiff was
    receiving both a disability benefit pursuant to statute (§ 7-433c) and a
    retirement pension, the plaintiff’s award complied with the statutory
    cap imposed by § 7-433b because the plaintiff’s lump-sum payments
    pursuant to the commutation award are excluded and the amount of
    the plaintiff’s weekly disability benefit coupled with his pension payment
    did not exceed the statutory guidelines.
3. The board correctly concluded that the commissioner’s commutation
    order did not violate the principles of equity: contrary to the defendant’s
    claim, there was no double recovery because, although one-half of the
    award was paid in weekly installments and the other half was paid as
    a onetime lump sum, the plaintiff did not receive anything in excess of
    the original award to which he was entitled and, thus, the fact that the
    plaintiff received the lump sum while simultaneously receiving weekly
    payments of the award did not constitute a double recovery; moreover,
    although the commutation order may have presented a budgetary chal-
    lenge for the defendant, this court was not persuaded that the commis-
    sioner’s decision to commute the award in the fashion requested by the
    plaintiff was improper.
       Argued April 14—officially released November 9, 2021

                       Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Fourth District granting the
plaintiff’s request to commute certain disability benefit
payments due to him into a lump sum, brought to the
Compensation Review Board, which affirmed the com-
missioner’s decision, and the defendants appealed to
this court. Affirmed.
  Joseph J. Passaretti, Jr., with whom was Amanda
A. Hakala, for the appellants (defendants).
  David J. Morrissey, for the appellee (plaintiff).
                          Opinion

  SUAREZ, J. In this workers’ compensation matter,
the defendant employer, the city of Bridgeport,1 appeals
from the decision of the Compensation Review Board
(board) affirming the decision of the Workers’ Compen-
sation Commissioner for the Fourth District (commis-
sioner) of the Workers’ Compensation Commission to
grant the request of the plaintiff, Victor Diaz, to com-
mute into a lump sum the permanent partial disability
benefit payments due him for the final 123 weeks of
an overall period of 245 weeks. On appeal, the defendant
claims that the board improperly (1) affirmed the order
of the commissioner granting the plaintiff’s request
without instituting a moratorium against payment of the
plaintiff’s first 122 weeks of permanent partial disability
benefits, (2) concluded that the commissioner’s com-
mutation order does not violate the cap on heart and
hypertension benefits pursuant to General Statutes § 7-
433b (b), and (3) concluded that the commissioner’s
commutation order does not violate the principles of
equity, including the prohibition against double recov-
ery in the workers’ compensation system. We affirm
the decision of the board.
   The following facts, as found by the commissioner
or as are undisputed in the record, and procedural his-
tory are relevant to our resolution of this appeal. On and
for some time prior to January 31, 1989, the defendant
employed the plaintiff as a regular member of its munici-
pal police department. Upon his entry into service, the
plaintiff submitted to a preemployment physical exami-
nation, which failed to reveal evidence of heart disease
or hypertension. On or about January 31, 1989, while
still employed by the defendant, the plaintiff was diag-
nosed with hypertension. Pursuant to an initial finding
and award dated October 20, 1993, the commissioner
awarded the plaintiff a specific award equal to a 10
percent permanent impairment of the heart.
   On June 20, 2001, the plaintiff retired as a result
of unrelated orthopedic injuries. On May 17, 2007, the
plaintiff was diagnosed with coronary artery disease.
By a finding and award dated August 9, 2010, the com-
missioner found that the plaintiff’s hypertension was a
significant, contributing factor in the development of
his coronary artery disease and, accordingly, that such
disease also was compensable under the Workers’ Com-
pensation Act, General Statutes § 31-275 et. seq. Pursu-
ant to this finding and award, the plaintiff had sustained
a 17 percent permanent impairment of the heart due
to hypertension and a 14 percent permanent impairment
of the heart as a result of coronary artery disease. By
March 16, 2018, according to a subsequent finding and
award, the plaintiff’s permanent impairment of the heart
had increased to 47 percent.
  On January 19, 2017, Paul Nussbaum, a nephrologist,
evaluated the plaintiff and determined that he suffered
from chronic kidney disease. Nussbaum examined the
plaintiff again on February 5, 2018, and determined that
the plaintiff had a 70 percent permanent impairment of
the bilateral kidneys caused by his hypertension. On
the basis of this determination, on January 30, 2019, in
a supplemental finding and award, the plaintiff was
awarded 245 weeks of permanent partial impairment
disability benefits at the weekly compensation rate of
$551.13. The plaintiff’s maximum medical improvement
date was February 20, 2019. The plaintiff subsequently
requested that the partial disability benefit payments
due him for the final 123 weeks of the 245 week award
period be commuted into a lump sum.
  On April 15, 2019, a formal hearing was held to deter-
mine whether a portion of the plaintiff’s permanent
partial disability award was eligible for commutation
pursuant to General Statutes § 31-302. The plaintiff indi-
cated that he was seeking a lump-sum payment to pay
past due property taxes, to reduce his credit card debt,
and to pay a portion of his children’s student loans. At
the formal hearing, the plaintiff testified that he under-
stood that any commutation of the award would be
subject to a 3 percent actuarial reduction and that, once
the lump sum was paid, he would be deemed to have
been paid his full weekly rate for the weeks covered
by the commutation period. The defendant objected to
the plaintiff’s request.
   Following the hearing, the commissioner concluded
that the plaintiff had shown ‘‘good and sufficient cause’’
for a commutation of his permanent partial disability
award. Accordingly, the commissioner granted the com-
mutation for benefits due the plaintiff for weeks 123
through 245 of his award. The commissioner also
ordered the defendant to continue paying the plaintiff’s
weekly permanent partial disability benefits until the
expiration of week 122, at which time the entire award
would be satisfied.2 The defendant could then terminate
its weekly payments without filing a notice to discon-
tinue benefits. The commissioner instituted a morato-
rium against the payment of weekly benefits for the
time period covered by the commutation.
   The defendant filed an appeal to the board. On appeal,
the defendant claimed that the commissioner improp-
erly applied § 31-302 when she ordered a commutation
of the ‘‘back end’’ of the plaintiff’s award without also
awarding the defendant a moratorium of payment of
benefits for the ‘‘front end’’ of the award. (Internal quo-
tation marks omitted.) The board affirmed the order of
the commissioner. In its decision, the board addressed
the specific claims that are before us on appeal. These
claims include that the plaintiff’s total payment exceeded
the maximum weekly payment under § 31-302, violated
the statutory cap imposed by § 7-433b (b), and breached
the principle against double recovery. This appeal from
the decision of the board followed.
   ‘‘As a threshold matter, we set forth the standard of
review applicable to workers’ compensation appeals.
The principles that govern our standard of review in
workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . It is well established that [a]lthough
not dispositive, we accord great weight to the construc-
tion given to the workers’ compensation statutes by the
commissioner and [the] board. . . . A state agency is
not entitled, however, to special deference when its
determination of a question of law has not previously
been subject to judicial scrutiny.’’ (Internal quotation
marks omitted.) Yelunin v. Royal Ride Transportation,
121 Conn. App. 144, 148, 994 A.2d 305 (2010).
   To the extent that the claims raised in the present
appeal require us to interpret the Workers’ Compensa-
tion Act, ‘‘we are mindful of the proposition that all
workers’ compensation legislation, because of its reme-
dial nature, should be broadly construed in favor of
disabled employees. . . . This proposition applies as
well to the provisions of [General Statutes] § 7-433c
. . . because the measurement of the benefits to which
a § 7-433c claimant is entitled is identical to the benefits
that may be awarded to a [claimant] under . . . [the
Workers’ Compensation Act].’’ (Internal quotation
marks omitted.) Ciarlelli v. Hamden, 299 Conn. 265,
277–78, 8 A.3d 1093 (2010).
   We must also set forth the legal principles common
to the defendant’s claims. ‘‘[Section] 7-433c entitles a
qualified, hypertensive or heart-disabled firefighter or
police officer to receive compensation and medical care
equivalent to that available under . . . the Workers’
Compensation Act.’’ Lambert v. Bridgeport, 204 Conn.
563, 566, 529 A.2d 184 (1987). Subsection (a) of § 7-
433c provides in relevant part that, ‘‘in the event . . .
a regular member of a paid municipal police department
who successfully passed a physical examination on
entry into such service, which examination failed to
reveal any evidence of hypertension or heart disease,
suffers either off duty or on duty any condition or
impairment of health caused by hypertension or heart
disease resulting in his death or his temporary or perma-
nent, total or partial disability, he or his dependents,
as the case may be, shall receive from his municipal
employer compensation and medical care in the same
amount and the same manner as that provided under
[the Workers’ Compensation Act] if such death or dis-
ability was caused by a personal injury which arose out
of and in the course of his employment and was suffered
in the line of duty and within the scope of his employ-
ment . . . .’’ General Statutes § 7-433c (a).
   ‘‘The benefits provided under § 7-433c are . . . pay-
able and administered under the Workers’ Compensa-
tion Act, contained in chapter 568 of the General Stat-
utes, and the type and amount of benefits available
pursuant to § 7-433c are the same as those under the
Workers’ Compensation Act . . . . The monetary ben-
efits received under § 7-433c are the same as those avail-
able to anyone with similar disabilities who receives
workers’ compensation benefits under chapter 568; that
is, one would not receive additional compensation sim-
ply by receiving benefits under § 7-433c rather than
under chapter 568.’’ (Citations omitted; emphasis omit-
ted; internal quotation marks omitted.) O’Connor v.
Waterbury, 286 Conn. 732, 752, 945 A.2d 936 (2008).
                              I
   We first address the defendant’s claim that the board
improperly affirmed the order of the commissioner
granting the plaintiff’s request for a commutation of
partial disability payments due the plaintiff for weeks
123 through 245 of his award, without instituting a mora-
torium against payment of the benefits due the plaintiff
for the first 122 weeks. The defendant argues that the
plaintiff’s receipt of the lump-sum payment while simul-
taneously collecting the weekly benefit results in an
award that exceeds the maximum weekly compensa-
tion under the Workers’ Compensation Act. Because
the plaintiff’s weekly compensation rate does not, in
and of itself, exceed the maximum weekly compensa-
tion under General Statutes § 31-309 (a), inherent in the
defendant’s argument is the notion that a lump-sum
payment pursuant to a commutation order should be
included in determining whether a weekly payment
exceeds the maximum weekly compensation under the
Workers’ Compensation Act. We disagree.
   To resolve the defendant’s claim, we must interpret
the language of § 31-309 (a). Our review, therefore, is
plenary, and we apply established principles of statu-
tory construction. See Rutter v. Janis, 334 Conn. 722,
730, 224 A.3d 525 (2020). Under General Statutes § 1-
2z, ‘‘[t]he meaning of a statute shall, in the first instance,
be ascertained from the text of the statute itself and
its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ ‘‘When construing a statute, [o]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . Furthermore, [i]t is
well established that, in resolving issues of statutory
construction under the act, we are mindful that the
act indisputably is a remedial statute that should be
construed generously to accomplish its purpose. . . .
The humanitarian and remedial purpose of the act coun-
sel against an overly narrow construction that unduly
limits eligibility for workers’ compensation. . . .
Accordingly, [i]n construing workers’ compensation
law, we must resolve statutory ambiguities or lacunae
in a manner that will further the remedial purpose of
the act.’’ (Citation omitted; internal quotation marks
omitted.) Balloli v. New Haven Police Dept., 324 Conn.
14, 18–19, 151 A.3d 367 (2016).
   We interpret § 31-309 (a) to establish a maximum
weekly compensation for workers’ compensation bene-
fits. That statute provides in relevant part that ‘‘the
weekly compensation received by an injured employee
under the provisions of this chapter shall in no case be
more than one hundred per cent, raised to the next even
dollar, of the average weekly earnings of all workers
in the state . . . .’’3 General Statutes § 31-309 (a). Sec-
tion 31-302, however, expressly authorizes an alterna-
tive to weekly compensation, permitting the commuta-
tion of weekly compensation into monthly or quarterly
payments or into a lump sum. Specifically, § 31-302
provides in relevant part: ‘‘Compensation payable under
this chapter shall be paid at the particular times in the
week and in the manner the commissioner may order
. . . except that when the commissioner finds it just
or necessary, the commissioner may approve or direct
the commutation, in whole or in part, of weekly com-
pensation under the provisions of this chapter into
monthly or quarterly payments, or into a single lump
sum, which may be paid to the one then entitled to the
compensation, and the commutation shall be binding
upon all persons entitled to compensation for the injury
in question.’’
   Section 31-309 (a) limits a claimant’s ‘‘weekly com-
pensation . . . .’’ General Statutes § 31-309 (a).
Affording this language its plain and unambiguous
meaning, ‘‘weekly compensation’’ refers to compensa-
tion that a claimant is entitled to receive on a weekly
basis. A lump-sum payment made pursuant to a commu-
tation award, however, is not a weekly payment but,
rather, a singular payment consisting of benefits that
otherwise would have been paid to a claimant over the
course of multiple weeks. Because of the nature of
these types of payments, they will almost always exceed
the established maximum weekly compensation that
may be paid to a claimant. The defendant’s interpreta-
tion of § 31-309 (a) is inconsistent with and undermines
the purpose of the commutation statute and is, there-
fore, not a reasonable interpretation. Accordingly, we
do not interpret § 31-309 (a) to encompass lump-sum
payments.
   In addition to the text of the statute itself, we must
also consider the relationship of § 31-309 (a) to other
statutes. See General Statutes § 1-2z. As acknowledged
by our Supreme Court, ‘‘[an award pursuant to] . . .
§ 7-433c . . . is a work[ers’] compensation award in
the sense that its benefits are payable and procedurally
administered under the Work[ers’] Compensation Act
. . . .’’ (Emphasis omitted; internal quotation marks
omitted.) Carriero v. Naugatuck, 243 Conn. 747, 759,
707 A.2d 706 (1998). Further, unless there is a rational
justification to do otherwise, courts should construe
statutes in such a manner as to ‘‘foster harmony’’ with
related statutes, thereby resulting in a consistent body
of law. (Internal quotation marks omitted.) State v.
Spears, 234 Conn. 78, 91, 662 A.2d 80, cert. denied, 516
U.S. 1009, 116 S. Ct. 565, 133 L. Ed. 2d 490 (1995); see
also Carriero v. Naugatuck, supra, 759.
   As we have explained, § 31-302, by its plain language,
specifically authorizes lump-sum payments made pur-
suant to commutation awards. Section 31-302 also pro-
vides that an award may be commuted ‘‘in whole or in
part . . . .’’ General Statutes § 31-302. The only reason-
able way to interpret the statute’s authorization of a
commutation ‘‘in part’’ is to mean that a portion of an
award may be paid as a lump sum. After a partial lump
sum has been paid, the portion of the award that has
not been commuted remains payable to the claimant
in the form of weekly benefits. The fact that the legisla-
ture, in § 31-302, prescribed that such awards may rep-
resent the whole or part of weekly compensation bene-
fits reflects that the legislature intended to permit an
award to be made while a claimant was also receiving
weekly benefits. Our interpretation of § 31-309 (a)
allows both §§ 31-309 (a) and 31-302 to have effect and
fosters harmony between these related statutes.
   Our interpretation also aligns with the remedial pur-
pose of the Workers’ Compensation Act. The provisions
of § 31-302 afford a commissioner significant discretion
to decide whether to grant a commutation and to struc-
ture a commutation in accordance with the needs or
preferences of the party seeking the commutation. See
General Statutes § 31-302. Specifically, a commutation
may be granted whenever the commissioner ‘‘finds it
just or necessary . . . .’’ General Statutes § 31-302. The
commissioner also has the discretion to grant a commu-
tation ‘‘in whole or in part,’’ which makes possible a
number of award structures. General Statutes § 31-302.
Interpreting § 31-309 (a) to include lump-sum payments
pursuant to a commutation award in the calculation of
the maximum weekly compensation would impede the
commissioner’s ability to grant a partial commutation
of an award when a claimant is still receiving weekly
payments to satisfy another portion of the same award.
This would, in turn, diminish the commissioner’s ability
to structure an award to meet the needs and preferences
of the claimant. As provided in § 31-302, a commissioner
has the flexibility to structure an award in different
ways, which reflects the remedial nature of the Work-
ers’ Compensation Act.
   Without reference to the lump-sum payment pursuant
to the commutation, the plaintiff’s award does not
exceed the maximum weekly compensation under § 31-
309 (a). The plaintiff’s weekly compensation rate was
$551.13. The maximum weekly compensation rate for
the plaintiff’s date of injury is $671. Because we have
determined that the plaintiff’s award does not violate
§ 31-309 (a), we conclude that the board did not err in
affirming the order of the commissioner granting the
plaintiff’s request for a commutation.
                            II
   We next address the defendant’s claim that the board
erred in not concluding that the commissioner’s com-
mutation order violates the cap on heart and hyperten-
sion benefits pursuant to § 7-433b (b). The defendant
argues that the sum of the plaintiff’s commutation
award, weekly disability benefit, and weekly pension
benefit violates the statutory cap imposed by § 7-433b
(b). We disagree.
   We begin by setting forth the additional legal princi-
ples pertinent to this claim. Section 7-433b (b) imposes
a cap on the benefits that employees may collect under
§ 7-433c, the Heart and Hypertension Act. See General
Statutes § 7-433b (b). Section 7-433b (b) provides in
relevant part: ‘‘[T]he cumulative payments, not includ-
ing payments for medical care, for compensation and
retirement or survivors benefits under section 7-433c
shall be adjusted so that the total of such cumulative
payments received by such member or his dependents
or survivors shall not exceed one hundred per cent
of the weekly compensation being paid, during their
compensable period, to members of such department
in the same position which was held by such member
at the time of his death or retirement.’’
   In Carriero v. Naugatuck, supra, 243 Conn. 753, our
Supreme Court held that this statutory cap on benefits
is applicable to cumulative payments of disability com-
pensation and retirement pension benefits whenever
any portion of those payments is awarded under § 7-
433c. If a retired employee receives any benefit under
§ 7-433c, the calculation of the ceiling on heart and
hypertension benefits must take into account that
employee’s regular pension retirement benefits, not just
the employee’s disability pension benefits. See id., 750–
51.
  The statutory cap is applicable in the present case
because the plaintiff was receiving both a disability
benefit under § 7-433c and a retirement pension based
on his years of service in the police department. Here,
the plaintiff was receiving a disability benefit under § 7-
433c to compensate him for a 70 percent permanent
impairment of the bilateral kidneys caused by his hyper-
tension. The award consisted of 245 weeks at the
weekly compensation rate of $551.13. As a retired police
officer, the plaintiff was also receiving a weekly pension
benefit related to his years of service. Because the plain-
tiff was receiving disability benefits under § 7-433c as
well as unrelated retirement pension benefits, the plain-
tiff’s award must comply with the statutory cap imposed
by § 7-433b (b).
   Although the statutory cap applies, we agree with
the board that the plaintiff’s award does not violate
§ 7-433b (b). The defendant argues that the onetime
payment to be made to the plaintiff by virtue of the
commutation order, together with the weekly disability
benefit and pension payment to the plaintiff, violates
the cap on heart and hypertension benefits imposed by
§ 7-433b (b). The defendant does not argue, and there
is no evidence before us, that the plaintiff’s cumulative
weekly payment, without considering the lump-sum
payment pursuant to the commutation order, exceeds
the statutorily prescribed limit. Accordingly, inherent
in the defendant’s argument is the idea that a calculation
of benefits for the purposes of the cap imposed by § 7-
433b (b) should take into account a lump-sum payment
made pursuant to a commutation order. We do not
agree.
   To address the defendant’s claim, we must interpret
§ 7-433b (b) in accordance with the principles of statu-
tory interpretation set forth in part I of this opinion.
Section 7-433b (b) provides in relevant part that the
‘‘cumulative payments . . . for compensation and
retirement . . . benefits under section 7-433c shall be
adjusted so that the total of such cumulative payments
. . . shall not exceed one hundred per cent of the
weekly compensation being paid . . . to members of
such department in the same position which was held
by such member at the time of his death or retirement.’’
Examining the text’s plain meaning, the phrase ‘‘cumu-
lative payments’’ reflects that the legislature intended
to put a cap on recurring weekly payments that are
comprised of both a disability benefit and a retirement
pension benefit. The statute refers to ‘‘payments’’ in the
plural, indicating that it applies to multiple payments.
When an award is commuted, however, a portion of
the award is paid as a onetime lump sum, which is a
singular payment. The use of the plural suggests that
the legislature did not intend to include a lump-sum
payment pursuant to a commutation award in the calcu-
lations related to the statutory cap. Additionally, the
statute refers to ‘‘cumulative payments’’ of disability
and retirement benefits as being measured against and
compared to the ‘‘weekly compensation’’ received by
working members of the police department. This indi-
cates that the legislature intended to limit the amount
of weekly compensation benefits that a retired member
of the department may receive. Because it is inconsis-
tent with the plain meaning of the statute to treat a
lump-sum payment pursuant to a commutation award
to be a weekly payment, it should not be considered
in calculations concerning the weekly statutory cap.
We are persuaded that the statute’s plain objective is
to limit the cumulative effect of several weekly benefits,
not to prohibit a onetime commutation award.
   Further, we must consider the relationship of § 7-
433b (b) to other statutes. See General Statutes § 1-2z.
As we noted in part I of this opinion, courts should
construe statutes in such a manner as to ‘‘foster har-
mony’’ with related statutes in order to create a consis-
tent body of law. (Internal quotation marks omitted.)
State v. Spears, supra, 234 Conn. 91. Our interpretation
of § 7-433b (b) permits §§ 7-433b (b) and 31-302 to coex-
ist. If this court were to adopt the defendant’s argument,
any significant lump-sum payment pursuant to a com-
mutation award under § 31-302 would result in a one-
time violation of the statutory ceiling imposed by § 7-
433b (b). To interpret the statute as the defendant sug-
gests would thwart the legislature’s expressed intent
to permit commutation awards ‘‘in whole or in part
. . . .’’ General Statutes § 31-302. We agree with the
board that there is no ‘‘reasonable basis for concluding
that the legislature intended to impose a blanket prohi-
bition against commutation orders for this reason.’’
   Our interpretation of the statute is also consistent
with the remedial nature of the Workers’ Compensation
Act. As we noted previously in this opinion, the Work-
ers’ Compensation Act is remedial in nature and ‘‘should
be broadly construed in favor of disabled employees.’’
(Internal quotation marks omitted.) Ciarlelli v. Ham-
den, supra, 299 Conn. 277. This principle also applies
to the provisions of § 7-433c. Id., 277–78. Interpreting
the statutory cap on benefits imposed by § 7-433b (b)
to exclude lump-sum payments pursuant to a commuta-
tion award is consistent with the remedial purpose of
the Workers’ Compensation Act. If we interpret the
statutory cap in § 7-433b (b) to include commutation
awards, these awards would almost always violate § 7-
433b (b). Such an interpretation would greatly limit the
commissioner’s ability to structure an award to meet
the needs and preferences of a workers’ compensation
claimant. For this reason, our interpretation of the statu-
tory cap in § 7-433b (b), namely, that it does not apply
to lump-sum payments pursuant to a commutation
award, is consistent with the remedial purpose of the
Workers’ Compensation Act.
   We agree with the board that, regardless of whether
the commissioner had granted the plaintiff’s request for
a commutation, § 7-433b (b) would be violated only if
the cumulative amount of the plaintiff’s weekly disabil-
ity benefit coupled with his weekly pension payment
exceeded the statutory guidelines. They did not. With-
out reference to the onetime, lump-sum payment, the
plaintiff did not collect more than 100 percent of the
weekly compensation being paid to others in the same
position that the plaintiff held at his retirement. It is
true that, during the week that the commutation award
was granted, the plaintiff received the lump sum, the
weekly disability benefit, and the weekly pension bene-
fit. Although the lump-sum payment resulted in a single
week in which the plaintiff received more than he would
have if he had been working, any commutation would
have caused the same result. If the commutation had
not been granted, however, and the award had been
spread out over the 245 week period, the plaintiff’s
weekly payments would not have exceeded 100 percent
of the weekly payment received by others employed in
the same position. Accordingly, the plaintiff’s award
did not violate the statutory cap.
                            III
   Finally, we address the defendant’s claim that the
board improperly concluded that the commissioner’s
commutation order does not violate the principles of
equity, including the prohibition on double recovery
in the workers’ compensation system. The defendant
argues that the commissioner’s approval of the commu-
tation of the ‘‘back end’’ of the plaintiff’s award while
the ‘‘front end’’ benefits were being paid concurrently
constitutes a double recovery. (Internal quotation
marks omitted.) We disagree.
   This court has long recognized that ‘‘[o]ur [Workers’
Compensation] Act does not permit double compensa-
tion. . . . When an injury entitles a worker to benefits
both under the compensation statute and under other
legislation, so that a double burden would be imposed
on the employer, our courts have held that compensa-
tion payments during the period of disability reduce
the employer’s obligation created by other legislation.’’
(Internal quotation marks omitted.) McFarland v. Dept.
of Developmental Services, 115 Conn. App. 306, 313,
971 A.2d 853, cert. denied, 293 Conn. 919, 979 A.2d 490
(2009). This prohibition on double recovery stems from
the rationale that ‘‘[t]he law cannot permit [a] claimant
to enjoy a windfall, i.e., to be paid twice for his medical
expenses.’’ (Internal quotation marks omitted.)
Pokorny v. Getta’s Garage, 219 Conn. 439, 444 n.6, 594
A.2d 446 (1991).
   Double recovery occurs ‘‘[w]hen an injury entitles a
worker to benefits both under the compensation statute
and under other legislation . . . .’’ (Internal quotation
marks omitted.) McFarland v. Dept. of Developmental
Services, supra, 115 Conn. App. 313. For example, this
court has held, and our Supreme Court has affirmed,
that an award received pursuant to the federal Long-
shore and Harbor Workers’ Compensation Act must be
‘‘wholly credited’’ against a subsequent award arising
out of the same injury under the state Workers’ Compen-
sation Act in order to prevent a double recovery by the
plaintiff. McGowan v. General Dynamics Corp./Electric
Boat Division, 15 Conn. App. 615, 615–16, 546 A.2d 893
(1988), aff’d, 210 Conn. 580, 566 A.2d 587 (1989). Our
Supreme Court also has held that requiring an employer
to pay a claimant for medical expenses that already
have been paid by the claimant’s medical insurance
carrier constitutes an impermissible double recovery.
See Pokorny v. Getta’s Garage, supra, 219 Conn. 448.
  In the present case, there is no double recovery. The
plaintiff received a single award of 245 weeks of com-
pensation at a rate of $511.13 per week. Although one-
half of the award was paid in weekly installments and
the other half was paid as a onetime lump sum, the
plaintiff did not receive anything in excess of the total
original award to which he was entitled. Thus, the fact
that the plaintiff received the lump sum while he was
simultaneously receiving weekly payments of the same
award does not constitute a double recovery. As the
board acknowledged in its decision, the plaintiff’s ‘‘total
payout is still predicated on, and limited to, the same
number of weeks for which he would have received
weekly benefits had he not chosen to convert part of
his permanency award into a lump-sum payment.’’
   Conceding that the plaintiff has received only the 245
weeks of compensation to which he is entitled, the
defendant argues that the manner in which the payment
was structured, rather than the amount, constitutes a
double recovery. This argument, however, also fails. As
illuminated by our case law, the principle against double
recovery seeks to prevent a claimant from receiving a
‘‘windfall’’ or being ‘‘paid twice for his medical
expenses.’’ (Internal quotation marks omitted.)
Pokorny v. Getta’s Garage, supra, 219 Conn. 444 n.6.
The facts in the present case simply do not demonstrate
that the commutation order resulted in a windfall or
double payment for the plaintiff. As our case law
reflects, the principle against double recovery is not
violated simply by virtue of when or how benefits are
paid but whether a claimant has been ‘‘paid twice
. . . .’’ (Internal quotation marks omitted.) Id.
   The defendant further argues that the commutation
order ‘‘is not just to all parties interested in the award.’’
(Emphasis omitted.) Specifically, the defendant argues
that, because the plaintiff received the lump-sum pay-
ment (due him for weeks 123 through 245) while he
was still receiving weekly payments (due him for weeks
1 through 122), the plaintiff is ‘‘placed in the best posi-
tion possible . . . while the [defendant is] being
unduly burdened without any consideration.’’ We do
not agree.
  Our Supreme Court has held that the commutation
statute ‘‘[confers] upon the commissioner authority to
commute a compensation award in those cases only
where it is reasonably necessary for the welfare of the
claimant and his dependents, and at the same time is
just to all parties interested in the award.’’ (Emphasis
added.) Reid v. Hartford Fuel Supply Co., 120 Conn.
541, 546, 182 A. 141 (1935). The defendant argues that
this particular commutation award is unjust to the
defendant because it ‘‘allows a lump-sum payment, but
also weekly benefits for that same time period . . . .’’
According to the defendant, the structure of the commu-
tation award is ‘‘an unpredicted loss to the fiscal year
that could not have been budgeted for in advance.’’
Although the structure of the commutation in the pres-
ent case may present an unanticipated budgetary chal-
lenge for the defendant, like the board, ‘‘we are not
persuaded that the financial difficulties attendant on
compliance with the commutation order are such that
the commissioner’s decision to commute the award in
the fashion requested by the claimant was improper.’’
In fact, the initial financial burden on the defendant
would have been more substantial had the plaintiff
requested a commutation of the entire award at once,
which he was entitled to do. It is unclear how the partial
commutation of the award, coupled with a concurrent
weekly benefit, constitutes an undue burden when the
defendant could have been required to pay out the entire
award up front had the plaintiff requested a full commu-
tation. Further, the defendant is entitled to the usual
actuarial discount in payment for the weeks covered
by the commutation.4 See General Statutes § 31-302.
The actuarial discount contained in the commutation
statute ensures that a ‘‘true equivalence of value [is]
maintained’’ and that an employer is not made worse
off due to a commutation. General Statutes § 31-302.
We agree with the board’s assessment that the actuarial
reduction compensates the defendant for the prejudice
associated with the contraction of the period of time
over which the award must be paid. For these reasons,
the plaintiff’s award does not offend the principles of
equity in our workers’ compensation system.
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
     PMA Companies, the workers’ compensation insurer for the city of
Bridgeport, was also a defendant in this case and is a party to this appeal.
For convenience, we refer in this opinion to the city of Bridgeport as the
defendant.
   2
     The plaintiff had been receiving weekly benefits since the commissioner
issued the January 30, 2019 finding and award. Several weeks later, on April
15, 2019, when the commissioner granted the plaintiff’s request to commute
the final 123 weeks of the award, the plaintiff was still entitled to the
remaining balance of the first 122 weeks of compensation, to be paid in
weekly installments.
   3
     The maximum weekly compensation rate for the plaintiff’s date of injury
is $671.
   4
     General Statutes § 31-302 provides in relevant part that ‘‘[i]n any case
of commutation, a true equivalence of value shall be maintained, with due
discount of sums payable in the future . . . .’’